Detailed Office Action
The communication dated 5/7/2022 has been entered and fully considered.
Claim 3 has been canceled.  Claims 1, 2, 4-10 have been amended.  Claims 1,2, 4-15 are pending with claims 11-15 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/7/2022 is acknowledged.  The traversal is on the ground(s) that the references do not teach or suggest combining para-aramid fiber with an amount of aqueous solution to form a mixture and subjected the mixture to refining. The product claims are product by process claims; however the common technical feature is only the product formed.   The product is clearly know as KOWN discloses a mixture of PVP with para-aramid fibers.  The applicant would not to show a structural difference.
The requirement is still deemed proper and is therefore made FINAL.
Response to amendments and arguments
In light of amendment the Examiner withdraws the 112(b) rejections.

Applicant argues that the combination of KOWN and TSUKUDA would not meet the claims.  Applicant argues the combination of WANG and KOWN would not meet the claims for the same reason.  
The applicant argues that the claims state that the para-aramid short cut and PVP are separate components that are brought together in the aqueous solution.  The mixture is then refined.
In response the applicant claims an amount of para aramid short cut fiber with an amount of PVP in an aqueous solution.  This limitation can be met of the amount of PVP has already been coated onto the fibers. In this case an amount of PVP and an amount of short cut para-aramid fibers is added together to an aqueous solution.   The claims do not require that the amounts of both components be added as separate streams.   In fact the applicant’s own specification states this [pg. 4 lines 36-37].

    PNG
    media_image1.png
    55
    640
    media_image1.png
    Greyscale

The applicant must claim that either two separate streams of PVP and aramid are added to water, a stream of PVP is added to water suspension comprising para-aramid, or a separate stream of para-aramid is added to water solution comprising PVP to overcome the KWON reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0180622 TSUKUDA et al., hereinafter TSUKUDA, in view of KR20070072042 KWON et al., hereinafter KWON, as evidenced by How to Convery a Denier to Micron by eHow.com and as evidenced by Kevlar Aramid fiber Technical Guide by Dupont.
*the Examiner has included the machine English translation and the Derwent summary with the KWON publication
	As for claims 1-3, TSUKUDA discloses taking short-cut (3 mm) para-aramid fibers [0034] and adding them to water and then refining said fibers [0080].  The para-aramid fibers can be poly-p-phenylene terephthalamide fibers [0080].
	TSUKUDA does not disclose the presence of PVP or how the para-aramid fiber is made.  KWON discloses taking a spinning dope of par-aramid fiber passing through an air gap and then into a PVP solution [KWON Derwent summary].  This leaves the PVP adsorbed on the surface of the para-aramid fibers [KWON Derwent].  Once the fibers are added to water prior to refining the fibers para-aramid fibers will be combined with PVP and an aqueous solution.  The examiner notes that unlike in the applicant’s arguments at the EPO that the PVP was part of the para-aramid fibers this is not the case in this rejection.  PVP is adsorbed on the surface of the para-aramid fibers.
	At the time of the invention it would be obvious to apply the para-aramid fiber forming of KWON to the para-aramid fibers of TSUKUDA.  The person of ordinary skill in the art would be motivated to do so to improve tensile strength and modulus of elasticity of the fibers [see e.g. KWON [translation pg. 2 last paragraph].  The para-aramid fiber will be present with PVP in an aqueous solution twice.  First after the airgap when coagulated in the PVP aqueous solution and then secondly when the fibers are mixed with water again prior to refining.
As for claim 4, TSUKUDA discloses a dtex of 2.5.  A dtex of 2.5 is 2.25 denier.  Poly-p-phenylene terephthalamide has a density of about 1.44 g/cm3 [see e.g. Kevlar aramid fiber technical guide].  From these two numbers the thickness can be calculated [see e.g. How to Convert a Denier to a Micron]:
(2.25/1.44)^.5 * 11.189 = 14 micron which falls within the claimed range 
As for claim 5, the PVP is from 10,000 to 200,000 g/mol or 10 to 200 kg/mol which falls within the claimed range [see e.g. DERWENT summary of KWON].
As for claim 6, the concentration of the mixture is 5% before refining [0100].
As for claim 7, KWON discloses that the concentration of PVP present in the solution (and therefore absorbed on the fiber) is a result effective variable [translation of KWON].  Increasing the concentration of PVP adsorbed on the surface increases tensile and modulus of elasticity.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the amount of PVP on fiber through routine optimization.
As for claims 8 and 9, the stock slurry of TSUKUDA is subject to wet papermaking using convention cylinder machine [0004, 0054, 0102].  After drying the product has a moisture of less than 5% which falls within the claimed range [0249].  Furthermore, the Examiner takes Official Notice that a conventional paper machine dewaters pulp to a level of about 50% which falls within the claimed range.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102535241 A WANG et al., hereinafter WANG, in view of KR20070072042 KWON et al., hereinafter KWON, as evidenced by Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
*the Examiner has included the machine English translation and the Derwent summary with the WANG and KWON publication
As for claims 1-3, WANG discloses taking short-cut (1- 50 mm) para-aramid fibers and adding them to water and then refining said fibers [DERWENT summary].  The para-aramid fibers can be poly-p-phenylene terephthalamide fibers [0080].
WANG does not disclose the presence of PVP or how the para-aramid fiber is made.  KOWN discloses taking a spinning dope of par-aramid fiber passing through an air gap and then into a PVP solution [KWON Derwent summary].  This leaves the PVP adsorbed on the surface of the para-aramid fibers [KWON Derwent].  Once the fibers are added to water prior to refining the fibers para-aramid fibers will be combined with PVP and an aqueous solution.  The examiner notes that unlike in the applicant’s arguments at the EPO that the PVP was part of the para-aramid fibers this is not the case in this rejection.  PVP is adsorbed on the surface of the para-aramid fibers.
At the time of the invention it would be obvious to apply the para-aramid fiber forming of KWON to the para-aramid fibers of WANG.  The person of ordinary skill in the art would be motivated to do so to improve tensile strength and modulus of elasticity of the fibers [see e.g. KWON [translation pg. 2 last paragraph].  The para-aramid fiber will be present with PVP in an aqueous solution twice.  First after the airgap when coagulated in the PVP aqueous solution and then secondly when the fibers are mixed with water again prior to refining.
As for claim 5, the PVP is from 10,000 to 200,000 g/mol or 10 to 200 kg/mol which falls within the claimed range [see e.g. DERWENT summary of KWON].
As for claim 6, WANG discloses the concentration of the mixture is 0.2-2% before refining [DERWENT].
As for claim 7, KWON discloses that the concentration of PVP present in the solution (and therefore absorbed on the fiber) is a result effective variable [translation of KWON].  Increasing the concentration of PVP adsorbed on the surface increases tensile and modulus of elasticity.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the amount of PVP on fiber through routine optimization.
As for claims 8 and 9, the stock slurry of WANG is dewatered and dried.  The drying is to 4-8% which falls within the claimed range [DERWENT] summary.  The dewatering is done with a belt [translation Example 6].  A filter in pulp sheet making brings the consistency to about 40% or 60% water as evidenced by SMOOK [pg. 126 col. 1].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WANG and KOWN as applied to claims 1 and 8 above, and further in view of U.S. 5,759,348 YAMABAYASHI et al., hereinafter YAMABAYASHI.
As for claim 10, KWON and WANG discloses the dried para-aramid pulp with PVP as per above.  KWON and WANG fail to disclose opening of the dried pulp.  YAMABAYASHI discloses that dried para-aramid pulp can be opened [col. 5 lines 15-20].  At the time of the invention it would be obvious to the person of ordinary skill in the art to open the pulp of KWON and WANG.  It is prima facie obvious to combine to use a known technique to improve a similar product.  In the instant case the known opening treatment improves the known dried para-aramid product thereby increasing disperability.  The person of ordinary skill in the art would expect success as the pulp of WANG/KWON is a para-aramid and has been dried similar to the pulp of YAMABAYASHI.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748